Citation Nr: 9905438	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of fracture, 
left ankle with heel abrasion, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1974 to 
December 1976.

The issue on appeal arises from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which confirmed a 30 percent rating for 
residuals of fracture, left ankle with heel abrasion.  The 
veteran filed  a notice of disagreement in February 1996 and 
a statement of the case was issued in May 1996.  The veteran 
perfected his appeal in July 1996.

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that in January 1997, the veteran filed a written 
statement indicating that he was seeking service connection 
for depression secondary to his service-connected 
disabilities.   In October 1998, the veteran's representative 
filed a written statement, indicating in part that the 
veteran was also seeking service connection for a right knee 
condition (on a secondary basis) and for a total disability 
rating based on individual unemployability.  Since these 
matters have not been developed or certified for appeal, and 
inasmuch as they are not inextricably intertwined with the 
issue now before the Board on appeal, they are referred to 
the RO for initial consideration. 

REMAND

The veteran essentially contends that the symptoms of his 
residuals of fracture, left ankle with heel abrasion, are 
more severely disabling than as reflected by the 30 percent 
rating assigned by the RO. 

On his July 1996 substantive appeal, the veteran indicated 
that he wanted a hearing at the RO before a member of the 
Board.  This hearing was scheduled to take place on October 
19, 1998, and the veteran was so notified in a letter sent to 
his last known address in September 1998.  However, on 
October 19, 1998, the veteran's representative submitted a 
written statement asking for a postponement of the hearing, 
indicating that the veteran was unable to appear due to 
"medical conditions."  Since the veteran has previously 
indicated that he wants the opportunity to testify at a 
Travel Board hearing, the RO should contact him again and 
schedule another personal hearing on his behalf.

Accordingly, this case is REMANDED for action as follows:

The RO should schedule a new personal 
hearing for the veteran before a Member 
of the Board (Travel Board hearing) at 
the Regional Office and inform the 
veteran and his representative of the 
scheduled time and place of the hearing.  

Thereafter, the case should be returned to the Board for 
continuation of appellate review.  The veteran need take no 
action until he is further informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


